Citation Nr: 1715518	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic sinusitis/allergic rhinitis. 

2.  Entitlement to a 10 percent evaluation based on multiple noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988 and from September 1988 to November 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In October 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ); a transcript of the hearing is included in the claims file.  In an October 2016 correspondence, the Veteran and his representative were informed that the VLJ who presided at the October 2011 hearing was no longer employed with the Board.  The Veteran was informed of his options for another Board hearing and that without a response within 30 days the Board would assume he did not want another hearing.  The Veteran has not responded to the letter.  In April 2017, the Board also received a statement from the Veteran's representative that an attempt to contact the Veteran had been unsuccessful.  Therefore, the case was returned to the Board for consideration of the claims.  

The issues on appeal were previously remanded by the Board in October 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examinations for the Veteran's sinus disability.  This was accomplished, and the claims were readjudicated in a November 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's sinus disability was shown to be productive of a disability picture that more nearly approximates that of non-incapacitating episodes six or more times a year characterized by nasal pressure, nasal discharge, difficulty breathing, and cough.

2.  The evidence does not show that the Veteran has undergone radical surgery with chronic osteomyelitis, or had near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

3.  Pursuant to the Board's decision herein, the Veteran has been granted  a compensable evaluation for the service-connected chronic sinusitis disability, rendering the question of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for chronic sinusitis/allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.97, Diagnostic Codes 6513, 6522 (2016).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  38 U.S.C. A . § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Federal Circuit Court has held that, regarding claims contesting initial ratings, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006). Moreover, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Service treatment records, post-service treatment records, and statements of the Veteran have been obtained.  VA examinations were also provided in June 2010 and January 2014.  The examinations described the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including statements from the Veteran, indicating that there has been a material change in the Veteran's sinusitis since the last examination in January 2014.  38 C.F.R. § 3.327 (a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Thus, all necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Analysis for Sinusitis Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2016); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where a claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been diagnosed with both chronic sinusitis and allergic rhinitis.  See June 2010 and January 2014 VA examination reports.  In the September 2010 rating decision, the RO granted service connection for chronic sinusitis (previously seasonal rhinitis, claimed as sinus condition).  The RO indicated that service treatment records showed treatment for recurrent episodes of post-nasal drip, sinus pressure and congestion, diagnosed as upper respiratory infections, colds, and allergic rhinitis.  As such, the Board finds that the Veteran's service-connected disability encompasses both sinusitis and allergic rhinitis.  As such, the Board will consider both applicable diagnostic codes.  

The Veteran has been assigned a noncompensable for sinusitis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  A compensable (10 percent) disability rating for chronic sinusitis and rhinitis will be warranted when the objective medical evidence shows one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating, the maximum available, is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

An "incapacitating episode" is defined as a period of sinusitis that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Allergic rhinitis is rated under the criteria found at 38 C.F.R § 4.97, DC 6522, for allergic or vasomotor rhinitis.  While DC 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 (2016) provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps. See 38 C.F.R. § 4.97, DC 6522.

The evidence includes a June 2010 VA examination.  During the evaluation, the Veteran reported that he had a nasal polyp removed in 1986.  He reported continued problems with sinus congestion both in the frontal and maxillary sinuses.  He had been followed by a private physician and prescribed Singulair and Allegra daily for the last 2 years.  He was seen by an allergy specialist 2 to 3 years ago and had allergy testing.  The Veteran reported that he was allergic to both foods and many trees.  It was further noted that the Veteran had not lost any work from his sinus problems and he denied any frequent sinus infections.  The Veteran also had not had any sinus infections in the last 12 months and had no further sinus surgery since service.  No antibiotics were needed for an acute infection of the sinuses.  Current symptoms included complains of post nasal drip down the back of his throat which at times interfered with breathing.  However, the Veteran stated that this was being controlled with his current medication.  He had no incapacitating episodes in the last 12 months due to his sinuses.  There were also no complaints of headaches or air problems in the last 12 months.  Upon physical examination, the examiner indicated that the right and the left nares were patent.  No polyps were noted in the anterior chamber.  There was clear rhinorrhea in the nasal passages and no maxillary or frontal sinus tenderness.  There was also no obstruction of the nasal passages or septal deviation.  Scarring, tissue loss, or deformity of the nasal passages of the nose was not noted.  The oral mucosa was normal and the Veteran had a normal soft palate with post nasal drip present in the posterior pharynx.  The immpression noted by the examiner was "Chronic sinusitis status pot nasal polyp removal.  Normal examination."

During the October 2011 Board hearing the Veteran testified that, over the last couple of days he experienced drainage and difficulty breathing.  He also reported that these episodes occurred throughout the year approximately once a month, and up to 2-3 a month during certain times of the year.  See id at pgs. 6-7.    

Pursuant to the Board's October 2013 VA examination, the Veteran was afforded another VA examination in January 2014 (in Virtual VA).  The examiner indicated that the Veteran had normal sinus X-rays, and had not been treated for sinusitis.
The Veteran was diagnosed with allergic rhinitis.  During the evaluation, the Veteran reported that he had allergies mostly in the spring, but had symptoms all year long.  Upon physical examination, there was not greater than 50 percent obstruction of the nasal passages on both sides.  No nasal polyps were present, but the Veteran did have permanent hypertrophy of the nasal turbinates.  The Veteran further reported that as a truck driver, he had to go through a lot of farmland areas, exposing him to allergens, which triggered his symptoms even with the use of medication.  He had episodes of worsening post nasal discharge at those times, which triggered sneezing, post nasal discharge, sinus pressure, and cough.

After a careful review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability warrants a rating of 30 percent for the entire initial rating period on appeal.  Although the Veteran did not report any incapacitating episodes during the June 2010 VA examination, he indicated at his October 2010 Board hearing that he experienced episodes of drainage and difficulty breathing throughout the year approximately once a month, and up to 2-3 a month during certain times of the year.  The Board finds that this more nearly approximates more than six non-incapacitating episodes per year of sinusitis characterized by discharge and trouble breathing.  Specifically, the Veteran testified that he had episodes approximately 12 times a year (i.e., once a month).  During the January 2014 VA examination, the Veteran similarly reported that he had allergies mostly in the spring, but had symptoms all year long.  He also reported episodes of worsening post nasal discharge while driving through farmland, which triggered sneezing, post nasal discharge, sinus pressure, and cough.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's sinus disability more nearly approximates six or more episodes of non-incapacitating episodes causing nasal discharge, pain (sinus pressure), cough, and trouble breathing.  Therefore, the disability picture more nearly approximating the schedular criteria for a 30 percent rating.

The Board further finds that the Veteran's sinus disability does not warrant a 50 percent rating for the rating period on appeal.  As noted, there has not been any evidence of incapacitating episodes and the Veteran has not undergone surgery since service, much less surgery due to chronic osteomyelitis or radical surgery with chronic osteomyelitis, or undergone multiple procedures with continuing symptoms. Moreover, the Board finds the Veteran's reports of sinusitis are not and do not equate to near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  Accordingly, the Board finds that disability picture does not rise to the level or more nearly approximate the picture of a rate of 50 percent.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

There are no other diagnostic codes, to include 6522 for allergic rhinitis, under which the Veteran's disability would warrant a higher or separate rating.  In this regard, the Veteran's disability has not been manifested by allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  See January 2014 VA examination repot. 

Accordingly, a 30 percent rating, but no higher for the Veteran's sinus disability is warranted for the entire initial rating period on appeal.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's sinusitis is manifested by non-incapacitating episodes six or more times a year characterized by nasal pressure, nasal discharge, difficulty breathing, and cough.  These manifestations are contemplated in the applicable rating criteria. The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation. Rather, his description of sinusitis symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, as the Veteran has not missed work due to his disability and there is no evidence of unemployability, the question of entitlement to TDIU is not raised.


Entitlement to a 10 percent evaluation 
based on multiple noncompensable service connected disabilities

As discussed in the section above, the Board has granted a 30 percent evaluation for the Veteran's sinusitis disability for the rating period on appeal.  The grant of a compensable evaluation renders the claim of entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities moot.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

An initial rating of 30 percent, but no higher, for chronic sinusitis/allergic rhinitis is granted.

The appeal with respect to entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


